DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 02/18/2021 have been entered.
 
EXAMINER NOTE
In view of the amendments and applicant's remarks filed on 02/18/2021 pages 8-9 have been considered and are persuasive thereby drawing objection and claim rejection under 112(b) are hereby withdrawn.


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joe Muncy on 03/10/2020.

AMENDMENTS TO THE CLAIMS:
Claim 1. An optical driving mechanism, comprising: a movable portion, configured to connect an optical element; a fixed portion, wherein the movable portion is movable relative to the fixed portion; a first driving assembly, configured to drive the movable portion to move relative to the fixed portion, including: a first magnetic element; and a first coil, corresponding to the first magnetic element; and a control assembly, configured to control the first driving assembly, wherein the control assembly outputs: a first driving signal, which is input to the first coil, configured to drive the movable portion to move relative to the fixed portion[[:]]; and a first input signal, wherein the first input signal and the first driving signal are simultaneously input to the first coil, the first coil receives the first input signal and outputs a first output signal to the control assembly, after the control assembly receives the first output signal, [[the]] movement information of the movable portion relative to the fixed portion can be obtained, and the first output signal changes according to the relative position of the first coil and the first magnetic element; wherein the optical driving mechanism does not directly or indirectly use a first coil from an initial position to a predetermined position relative to the first magnetic element.

	Claim 13. An optical driving mechanism, comprising: a movable portion, configured to connect to an optical element; a fixed portion, wherein the movable portion is movable relative to the fixed portion; a driving assembly, configured to drive the movable portion to move relative to the fixed portion, including: a first magnetic element; and a first coil, corresponding to the first magnetic element; a sensing assembly, configured to sense the movement of the movable portion relative to the fixed portion, wherein the sensing assembly includes: a second magnetic element; and a second coil, corresponding to the second magnetic element; and a control assembly, controlling the driving assembly via the sensing assembly, wherein the control assembly outputs: a driving signal, which is input to the first coil, configured to drive the movable portion to move relative to the fixed portion[[:]]; and an input signal, which is input to the second coil, wherein the second coil receives the input signal and outputs an output signal to the control assembly, after the control assembly receives the output signal, [[the]] movement information of the movable portion relative to the fixed portion can be obtained, and the output signal changes according to the relative position of the first coil and the first magnetic element; wherein the optical driving mechanism does not directly , wherein [[the]] movement information of the movable portion is related to the movement of the first coil from an initial position to a predetermined position relative to the first magnetic element.

Allowable Subject Matter
	Claims 1-13 are allowed over prior art made of record, applicant and examiner’s amendment. Closest prior art Bachar US PUB 2016/0258736 disclose:
“position sensing during actuation (which causes movement of a moving ferromagnetic member and an optical element attached thereto) is obtained by measuring an inductance change of an actuator coil and by correlating the inductance change with a position of the moving ferromagnetic member/optical element… the same coil is used for actuation and for position sensing.”, paragraph [0035].
However, Bachar reference at least fails to teach, “movement information of the movable portion is related to the movement of the first coil from an initial position to a predetermined position relative to the first magnetic element”, among other limitations of claim 1 and 13 as cited in Reasons for Allowance.




Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 13, for example: 
Claim 1 relates to a driving mechanism in a lens barrel where a first input signal and a first driving signal are simultaneously input to a first coil, and outputs a first output signal to a control assembly, and obtaining movement information of the movable portion relative to the fixed portion, and the first output signal changes according to the relative position of the first coil and a first magnetic element, and movement information of the movable portion is related to the movement of the first coil from an initial position to a predetermined position relative to the first magnetic element.
Claim 13 relates to a driving mechanism in a lens barrel where a control assembly output a driving signal, which is input to a first coil to drive the movable portion to move relative to a fixed portion, an input signal to a second coil and outputs an output signal to a control assembly, and obtaining movement information of a movable portion relative to a fixed portion, and the output signal changes according to the relative position of the first coil and a first magnetic element; and movement information of the movable portion is related to the movement of the first coil from an initial position to a predetermined position relative to the first magnetic element.

	

Claims 1 and 13 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, the magnetic flux changes more significantly when the coil C1 move relative to the magnetic element M1 (moving from the initial position to the predetermined position), so as to improve the accuracy of determining the relative movement of the fixed portion F and the movable portion V, and the first central axis Q1 is substantially perpendicular to the optical axis O, as illustrated in FIGS. 4B to 4C. 
Claims 2-12, which depend from claim 1, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.





Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
March 11, 2021